Detailed Action
Status of Claims
This is the first office action on the merits. Claims 1-25 are currently pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/25/2021 has being considered by the examiner.

Claim Rejections- 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections
set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
Non-obviousness.

Claim(s) 1-17, 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Bilderbeek (US Pub No 20050139360) in view of Irvine (US Pub No 20170336003)

In regards to claim 1, Bilderbeek discloses: A sealing arrangement comprising an inner well casing (83) and a seal (29) for sealing an annulus in a well, [0002] the annulus (2) being formed between an outer surface (28) of the inner well casing (83) and an outer well casing of the well wherein the inner well casing comprises: [0007] a central longitudinal axis (Fig 2 dashed line) which extends along a longitudinal axis of the inner well casing; (Fig 2) and an outer clamping surface (10) which is arranged to be secured and clamped by the outer well casing, [0042] the outer clamping surface being located at an initial radial distance from the central longitudinal axis of the inner well casing; [0042] the seal comprising: a flexible metal sealing lip (29) which projects radially outwardly and away from the central longitudinal axis of the inner well casing, [0016], [0020], [0042], [0084] the metal sealing lip having a distal sealing surface for sealing against an inner surface of the outer well casing; [0042] 

Bilderbeek discloses the sealing arrangement but is silent on how the seal would react to pressure from inside the annulus. 

However, Irvine discloses that: pressure within the annulus is arranged to urge the sealing surface towards the inner surface of the outer well casing.  ([0002], [0037])

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to ensure seal integrity as in Irvine in the system executing the method of Bilderbeek. As in Irvine, it is within the capabilities of one of ordinary skill in the art to maintain integrity to Bilderbeek’s invention with the predictable result of maintaining seal integrity as needed in Bilderbeek.
	
 
In regards to claim 2, Bilderbeek discloses that: prior to use, the sealing surface locates at an initial radial distance relative to the central longitudinal axis which is less than or equal to the initial radial distance of the outer clamping surface of the inner well casing. [0042]  


Bilderbeek and Irvine disclose in claim 3: the pressure within the annulus is arranged to energise the seal. [0037]

Bilderbeek discloses in claim 4: the sealing lip extends towards the side of the annulus to be sealed ([0044]) 

While the seal geometry of Irvine discloses: and a projection angle of the sealing lip is arranged to decrease as the sealing lip is flexed inwardly by the clamping force and wherein the projection angle is urged towards a greater projection angle as the sealing lip is energised by the pressure in the annulus.  (Fig 5A [0037])

Bilderbeek discloses in claim 5:  the sealing lip comprises a pressure containing surface which faces the annulus (2) [007] [0016], [0020], [0042], [0084]
While Irvine discloses: pressure acting on the pressure containing surface is arranged to urge the sealing lip towards the inner surface of the outer well casing. [0037]

Irvine in claim 6 discloses: the pressure in the annulus is arranged to increase the sealing strength of the seal. (Fig 5A [0037]) 

Irvine in claim 7 discloses: the sealing lip is arranged to flare outwardly by pressure of a fluid in the annulus. (Fig 5A [0037])

Bilderbeek in claim 8 discloses: The clamping force (10) of the outer member is arranged to flex the sealing lip (83) to create a seal between the inner well casing and the outer well casing and wherein the clamping Page 3 of 9force is arranged to compress the inner well casing [0016], [0020], [0042], [0084] in a clamping zone and in which the seal is located in the clamping zone. [0042] [0044]

 Bilderbeek in claim 9 discloses: the inner well casing comprises a hanger (4) which is arranged, in use, to suspend a casing string and wherein the hanger is arranged to be clamped in a wellhead and for a casing string to be suspended below the wellhead. [0044] [0070]

Bilderbeek in claim 10 discloses: The outer clamping surface comprises a sealing surface and in which the outer clamping surface provides a metal-to-metal sealing surface. (84) [0016], [0020], [0042], [0084]

Bilderbeek in claim 11 discloses: the inner well casing comprises an upper seal (29) and a lower seal (84 and 85) and in which the upper seal is arranged to seal pressure from above the upper seal and the lower seal is arranged to seal pressure from below the lower seal. [0045], [0046], [0047]

Bilderbeek in claim 10 discloses: sealing lip (29) comprises a plastically deformable material.  [0016], [0020], [0042], [0084] Examiners note: it is metal therefore it a plastically deformable material

Bilderbeek in claim 13 discloses: an inwardly directed clamping force is arranged to flex the sealing lip such that the sealing lip yields.  [0016], [0020], [0042], [0084] see claim 18 in Bilderbeek Examiners note: it is metal therefore it a plastically deformable material

Bilderbeek in claim 14 discloses: the sealing lip (29) extends radially outwardly from a base towards a sealing tip.  [0020] [0044] [0045] compressive force, cite ring. See claim 18 in Bilderbeek. Examiners note: it is metal therefore it a yielding material

Bilderbeek in claim 15 discloses: the sealing lip (29) extends radially to the same extent/distance as the outer clamping surface of the inner well casing [0044] and the sealing lip (29) is arranged to move inwardly as the clamping surface of the inner well casing moves inwardly as the inner well casing is clamped within a clamping arrangement of the well. [0045]

Bilderbeek in claim 16 discloses: wellhead casing is freely moveable through the clamping surface of the outer well casing when the clamping arrangement is inactive and there is no inwardly directed clamping force being applied by or to the outer well casing.  [0045]

Bilderbeek in claim 14 discloses: sealing lip (29) projects from a support surface of the inner well casing and wherein the support surface is of a reduced diameter relative to the diameter of the clamping surface of the inner well casing. [0044] [0045]

Bilderbeek in claim 21 discloses: seal is provided on a sealing member.  Fig 1 element 29 [0045]

Bilderbeek in claim 22 discloses: sealing member is securable to the inner well casing. [0045]

Bilderbeek in claim 23 discloses: sealing member comprises a first seal and a second seal and wherein the first seal is arranged to seal the annulus from above and the second seal is arranged to seal the annulus from below. [0045], [0046], [0047]


In regards to claim 24, Bilderbeek discloses: A well comprising an inner well casing (83), 
an outer well casing (28), a clamping arrangement [0042] and a seal for sealing an annulus in a well, [0002] [0050] the annulus (2) being formed between an outer surface (28) of the inner well casing (83) and the outer well casing member (28) of the well wherein the inner well casing (83) comprises: a central longitudinal axis (fig 2 dashed line) which extends along a longitudinal axis of the inner well casing; (fig 2 dashed line) and an outer clamping surface (10) which is arranged to be secured and clamped by the outer well casing, [0042] the outer clamping surface being located at an initial radial distance from the central longitudinal axis of the inner well casing; [0042] the seal comprising: Page 6 of 9a flexible metal sealing lip (29) which projects radially outwardly and away from the central longitudinal axis of the inner well casing, [0016], [0020], [0042], [0084] the metal sealing lip (29) having a distal sealing surface for sealing against an inner surface of the outer well casing; [0042]

Bilderbeek discloses the sealing arrangement but is silent on how the seal would react to pressure from inside the annulus. 

However, Irvine discloses that: pressure within the annulus is arranged to urge the sealing surface towards the inner surface of the outer well casing. ([0002], [0037])

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to ensure seal integrity as in Irvine in the system executing the method of Bilderbeek. As in Irvine, it is within the capabilities of one of ordinary skill in the art to maintain integrity to Bilderbeek’s invention with the predictable result of maintaining seal integrity as needed in Bilderbeek.
	

In regards to claim 25, Bilderbeek discloses: A method of sealing an annulus in a well, [0002] the annulus (2) being formed between an outer surface (28) of an inner well casing (83) and an outer well casing (28) of the well wherein the inner well casing (83) comprises: a central longitudinal axis (Fig 2 dashed line) which extends along a longitudinal axis of the inner well casing; (fig 2) and an outer clamping surface (10) which is arranged to be secured and clamped by the outer well casing, [0042] the outer clamping surface (10) being located at an initial radial distance from the central longitudinal axis of the inner well casing; [0042] the seal comprising: a flexible metal sealing lip (29) which projects radially outwardly and away from the central longitudinal axis of the inner well casing, [0016], [0020], [0042], [0084] the metal sealing lip (29) having a distal sealing surface for sealing against an inner surface of the outer well casing; [0042] and the method comprising clamping the inner well casing in the outer well casing and compressing the inner well casing and flexing the sealing lip radially inwardly. [00444]

Bilderbeek discloses the sealing arrangement but is silent on how the seal would react to pressure from inside the annulus. 

However, Irvine discloses that: pressure within the annulus is arranged to urge the sealing surface towards the inner surface of the outer well casing.  ([0002], [0037])

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to ensure seal integrity as in Irvine in the system executing the method of Bilderbeek. As in Irvine, it is within the capabilities of one of ordinary skill in the art to maintain integrity to Bilderbeek’s invention with the predictable result of maintaining seal integrity as needed in Bilderbeek

Claim(s) 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bilderbeek (US Pub No 2005139360), Irvine (US Pub No 20170336003) as applied to claim 1 above, and further in view of Baugh (US Pat No 4913469).
Bilderbeek in claim 18 discloses: the sealing lip (29) 

While Bilderbeek discloses, a sealing lip, not given detail is the groove for the sealing lip. [0011]  

However, Baugh discloses: a sealing lip (38) locates within a groove. (40) (col 2 line 47-48)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a groove as taught by Baugh in the seal of Bilderbeek and Irvine, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of protecting the seal lip. (Bilderbeek [0011])
	
	

Baugh in claim 19 discloses: the groove (36) locates within or adjacent to the outer clamping surface of the inner well casing. (Fig. 2) 

Baugh in claim 20 discloses: the groove is arranged to protect the sealing lip and the groove prevents or inhibits the sealing lip from abutting any obstructions during axial movement of the inner well casing (fig 1 element 40 col 2 line 52-56)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas D Wlodarski whose telephone number is (571)272-3970. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Giovanna Wright/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
	/NICHOLAS D WLODARSKI/               Examiner, Art Unit 3672